
	
		II
		111th CONGRESS
		1st Session
		S. 1612
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mrs. Lincoln (for
			 herself and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to improve the operation of employee stock ownership plans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Employee Stock Ownership Plan
			 Promotion and Improvement Act of 2009.
		2.10 percent penalty tax
			 not to apply to certain S corporation distributions made on stock held by
			 employee stock ownership plan
			(a)In
			 generalClause (vi) of
			 section 72(t)(2)(A) of the Internal Revenue Code of 1986 (relating to general
			 rule that subsection not to apply to certain distributions) is amended by
			 inserting before the comma at the end the following: or any distribution
			 (as described in section 1368(a)) with respect to S corporation stock that
			 constitutes qualifying employer securities (as defined by section 409(l)) to
			 the extent that such distributions are paid to a participant in the manner
			 described in clause (i) or (ii) of section 404(k)(2)(A).
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to distributions made after the date of the enactment
			 of this Act.
			3.ESOP dividend
			 exception to adjustments based on adjusted current earnings
			(a)In
			 generalSection 56(g)(4)(C)
			 of the Internal Revenue Code of 1986 (relating to disallowance of items not
			 deductible in computing earnings and profits) is amended by adding at the end
			 the following new clause:
				
					(vii)Treatment of
				esop dividendsClause (i)
				shall not apply to any deduction allowable under section 404(k) if the
				deduction is allowed for dividends paid on employer securities held by an
				employee stock ownership plan established or authorized to be established
				before March 15,
				1991.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 1989.
			(c)Waiver of
			 limitationsIf refund or
			 credit of any overpayment of tax resulting from the application of the
			 amendment made by this section is prevented at any time before the close of the
			 1-year period beginning on the date of the enactment of this Act by the
			 operation of any law or rule of law (including res judicata), such refund or
			 credit may nevertheless be made or allowed if claim therefor is filed before
			 the close of such period.
			4.Amendments related to
			 section 1042
			(a)Deferral of tax
			 for certain sales to employee stock ownership plan sponsored by s
			 corporation
				(1)In
			 generalSection 1042(c)(1)(A)
			 of the Internal Revenue Code of 1986 (defining qualified securities) is amended
			 by striking C.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply to sales after the date of the enactment of this
			 Act.
				(b)Reinvestment in
			 certain mutual funds permitted
				(1)In
			 generalClause (ii) of
			 section 1042(c)(4)(B) of the Internal Revenue Code of 1986 (defining operating
			 corporation) is amended to read as follows:
					
						(ii)Financial
				institutions, insurance companies, and mutual fundsThe term operating corporation
				shall include—
							(I)any financial institution described in
				section 581,
							(II)any insurance company subject to tax under
				subchapter L, and
							(III)any regulated investment company if
				substantially all of the securities held by such company are securities issued
				by operating corporations (determined without regard to this
				subclause).
							.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply to sales of qualified securities after the date of
			 the enactment of this Act.
				(c)Modification to
			 25-percent shareholder rule
				(1)In
			 generalSubparagraph (B) of
			 section 409(n)(1) of the Internal Revenue Code of 1986 (relating to securities
			 received in certain transactions) is amended to read as follows:
					
						(B)for the benefit of any other person who
				owns (after the application of section 318(a)) more than 25 percent of—
							(i)the total combined voting power of all
				classes of stock of the corporation which issued such employer securities or of
				any corporation which is a member of the same controlled group of corporations
				(within the meaning of subsection (l)(4)) as such corporation, or
							(ii)the total value of all classes of stock of
				any such
				corporation.
							.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on the date of the enactment of this
			 Act.
				5.Small business
			 and employee stock ownership
			(a)FindingsCongress
			 finds that—
				(1)since 1974, the
			 ownership of many small business concerns (as defined under section 3 of the
			 Small Business Act (15 U.S.C. 632)) in the United States has transitioned from
			 the original owner, or owners, to an employee stock ownership plan (referred to
			 in this section as an ESOP), as defined in section 4975(e)(7) of
			 the Internal Revenue Code of 1986;
				(2)data collected on
			 the performance of these small business concerns owned 50 percent or more by an
			 ESOP evidences that more often than not these ESOP-owned small business
			 concerns provide significant benefit to the employees of the small business
			 concerns and the communities in which the small business concerns are
			 located;
				(3)under the Small
			 Business Act (15 U.S.C. 631 et seq.) and the regulations promulgated by the
			 Administrator of the Small Business Administration, a business concern that
			 qualifies as a small business concern for the numerous preferences of the Act,
			 is denied treatment as a small business concern once 50 percent or more of the
			 business is acquired on behalf of the employees by an ESOP; and
				(4)a small business
			 concern that was eligible under the Small Business Act before being so acquired
			 on behalf of the employees by an ESOP, will no longer be treated as eligible,
			 even if the number of employees, the revenue of the small business concern, and
			 the racial, gender, or other criteria used under the Act to determine whether
			 the small business concern is eligible for benefits under the Act remain the
			 same, solely because of the acquisition by the ESOP.
				(b)Employee stock
			 ownership plansThe Small Business Act (15 U.S.C. 631 et seq.) is
			 amended—
				(1)by redesignating
			 section 44 as section 45; and
				(2)by inserting
			 after section 43 the following:
					
						44.Employee stock
				ownership plans
							(a)DefinitionsIn this section—
								(1)the term ESOP means an
				employee stock ownership plan, as defined in section 4975(e)(7) of the Internal
				Revenue Code of 1986; and
								(2)the term ESOP business concern
				means a business concern that was a small business concern eligible for a loan
				or to participate in a contracting assistance or business development program
				under this Act before the date on which 50 percent or more of the business
				concern was acquired by an ESOP.
								(b)Continued
				eligibilityAn ESOP business
				concern shall be deemed a small business concern for purposes of a loan,
				preference, or other program under this Act if—
								(1)on a continuing basis a majority of the
				shares of and control of the ESOP that owns the business concern are held by
				individuals who would otherwise meet criteria necessary to be eligible for the
				loan, preference, or other program (as the case may be);
								(2)control of the ESOP business concern is
				vested in the shareholders of the ESOP; and
								(3)the ESOP that owns the business concern
				complies with all requirements of a tax qualified deferred compensation
				arrangement under the Internal Revenue Code of
				1986.
								.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on January 1 of the first calendar year
			 beginning after the date of enactment of this Act.
			
